     Case 8:19-cv-00936-TPB-SPF Document 1 Filed 04/18/19 Page 1 of 5 PageID 1



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


LEONARD SEELEN; LESTER OSBORN;
STANLEY BELK; MARY KAESER;
and SHARYN BENECK,

                     Plaintiffs,

v.                                                 Case No.

MED COACH, LLC, a Florida limited
liability company;

                Defendant.
____________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiffs, LEONARD SEELEN; LESTER OSBORN; STANLEY BELK; MARY

KAESER; and SHARYN BENECK, hereby sue Defendant, MED COACH, LLC, a Florida

limited liability company; and allege:

                                   NATURE OF ACTION

         1.    This action is brought under the Fair Labor Standards Act of 1938, as

amended, 29 U.S.C. § 201 et seq. ("FLSA") to redress Defendant’s failure to compensate

Plaintiff for minimum wage and overtime work.

                               JURISDICTION AND VENUE

         2.    This Court has subject matter jurisdiction over this action under 28 U.S.C. §

1331.

         3.    Defendant’s conduct in violation of the FLSA was committed within the

jurisdiction of the Tampa Division of the United States District Court for the Middle District

                                             -1-
  Case 8:19-cv-00936-TPB-SPF Document 1 Filed 04/18/19 Page 2 of 5 PageID 2



of Florida.

       4.     Defendant conducts business in the Middle District of Florida as a provider

of transportation services in and out of Florida for the sick and elderly.

       5.     Defendant is engaged directly in interstate commerce and also constitutes

an enterprise engaged in commerce under the FLSA and has annual revenues greater

than $500,000 per year.

       6.     Defendant employs long-range drivers who transport persons designated by

Defendant who are customers of Defendant. Many trips are from one state to another.

       7.     Plaintiffs were employed as drivers.

       8.     Plaintiffs were economically dependent on Defendant and only drove for

Defendant.

       9.     Plaintiffs was unlawfully classified as independent contractors.

       10.    Plaintiff regularly worked more than 40 hours of work per week. Indeed,

Plaintiffs essentially worked 24 hours per day when they traveled away from their home.

       11.    Defendant paid Plaintiffs as drivers as follows:

              (a)    A fixed daily amount of $150.00 was paid per day; some days were

              paid in fractional amounts when it benefitted Defendant;

              (b)    A fixed daily amount of $100.00 was paid for wait time regardless of

              hours waiting; and

              (c)    A fixed daily amount of $40.00 was paid per diem to cover food.




                                             -2-
Case 8:19-cv-00936-TPB-SPF Document 1 Filed 04/18/19 Page 3 of 5 PageID 3



    12.   Defendant never kept records on actual hours worked.

    13.   Instead of labeling its drivers as employees, Defendant labeled them as

          “vendors” and issued checks in response to a document generated by

          Defendant it refers to as a “Bill.”

    14.   Every customer job resulted in creation of a separate Bill by Defendant.

    15.   Occasionally, drivers employed by Defendant would receive holiday pay in

          the form of a “Bonus.”

    16.   Driving assignments made by Defendant to each Plaintiff were carefully

          prepared and disclosed pick-up dates and times and arrival times; dietary

          restrictions; medical condition; physician and/or nurse information; and

          contact information for the customer in case of an emergency.

    17.   Plaintiff Seelen worked for Defendant from May 2017 to May 2018. He

          routinely drove and otherwise worked well more than 40 hours per week

          during any week when an assignment was made.

    18.   Plaintiff Benek has worked for Defendant for 11 years and is a long-term

          employee. She has driven and otherwise worked well over 40 hours per

          week during the limitations period when an assignment was made.

    19.   Plaintiff Kaeser has driven and otherwise worked well over 40 hours per

          week during the limitations period when an assignment was made.

    20.   Plaintiff Osborn has driven and otherwise worked well over 40 hours per

          week during the limitations period when an assignment was made.

    21.   Plaintiff Belk has driven and otherwise worked well over 40 hours per week

          during the limitations period when an assignment was made.

                                          -3-
 Case 8:19-cv-00936-TPB-SPF Document 1 Filed 04/18/19 Page 4 of 5 PageID 4



        22.   Each Plaintiff worked a different number of trips for Defendant.

        23.   Plaintiffs worked somewhere between 15 - 30 trips were year.

        24.   During a driving assignment, a driver would work roughly 60 hours per week.

                   COUNT I: OVERTIME VIOLATIONS UNDER FLSA

        25.   Plaintiffs restate the allegations contained in paragraphs 1 through 24.

        26.   Defendant repeatedly and willfully violated the FLSA by failing to pay

Plaintiffs one and one-half times their regular rate for hours worked in excess of 40 per

week.

        27.   Plaintiffs occupied a non-exempt position with Defendants.

        28.   Plaintiffs have been damaged by the foregoing willful conduct of Defendants.

WHEREFORE, Plaintiff requests this Honorable Court to:

              A.    Order Defendants pay an award of back pay and liquidated damages

                    to Plaintiffs;

              B.    Order Defendants to pay prejudgment interest on all sums due

                    Plaintiffs;

              C.    Order Defendants to pay an award of attorney's fees and costs; and

                    such further relief as the Court deems just, necessary, and proper.




                                           -4-
Case 8:19-cv-00936-TPB-SPF Document 1 Filed 04/18/19 Page 5 of 5 PageID 5



                          DEMAND FOR TRIAL BY JURY

    Plaintiffs demand trial by jury as to all issues so triable.

                                        Respectfully submitted,

                                         /s/ Craig L. Berman
                                         Craig L. Berman, Esquire
                                         Fla. Bar No. 068977
                                         Plaza Tower
                                         111 Second Avenue N.E.
                                         Suite 706
                                         St. Petersburg, FL 33701
                                         (727) 550-8989
                                         (727) 894-6251
                                         craig@bermanlawpa.com

                                         TRIAL COUNSEL FOR PLAINTIFFS




                                           -5-
